                                              Case 5:17-cv-07305-EJD Document 94 Filed 07/02/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8         RAJA KANNAN,                                    Case No.17-cv-07305-EJD (VKD)
                                                           Plaintiff,
                                   9
                                                                                             INTERIM ORDER RE PLAINTIFF'S
                                                    v.                                       ADMINISTRATIVE MOTION RE
                                  10
                                                                                             SUBMITTING DISCOVERY DISPUTES
                                  11         APPLE INC.,
                                                                                             Re: Dkt. No. 90
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             The Court has received defendant Apple Inc.’s July 1, 2019 response to plaintiff Raja

                                  15   Kannan’s administrative motion re submitting discovery disputes. Dkt. No. 92. Apple asks that

                                  16   the Court order Mr. Kannan to file something it calls “Apple’s June 26 Comparator Documents

                                  17   Joint Statement” or allow Apple to file its own statement. Id. at 5. Apple does not say which of

                                  18   the myriad documents (if any) attached to Mr. Boyer’s declaration is the statement it wishes to

                                  19   file.

                                  20             If the portion of Exhibit A to Mr. Kannan’s administrative motion labeled “Defendant’s

                                  21   Position” (Dkt. No. 90, Ex. A at 6–10) does not, in fact, reflect Apple’s position as to the

                                  22   discovery dispute described in Mr. Kannan’s portion of Exhibit A, Apple may submit a statement

                                  23   of its position of not more than 1,500 words by July 5, 2019.

                                  24             No party shall file any further submissions regarding the discovery dispute or Mr.

                                  25   Kannan’s administrative motion without prior leave of the Court. The parties must be prepared to

                                  26   discuss the merits of the discovery dispute at the hearing on July 9, 2019.

                                  27   ///

                                  28   ///
                                          Case 5:17-cv-07305-EJD Document 94 Filed 07/02/19 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2   Dated: July 2, 2019

                                   3

                                   4
                                                                                      VIRGINIA K. DEMARCHI
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
